UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                   )
FBR CAPITAL MARKETS & CO.,                         )
                                                   )
              Petitioner,                          )
                                                   )
        v.                                         )   Civil Action No. 13-535 (RCL)
                                                   )
PETER D. HANS,                                     )
                                                   )
              Respondent.                          )
                                                   )



                                   MEMORANDUM OPINION

        Before the Court is Peter Hans’s motion [16] for attorneys’ fees and costs, and the

response and reply thereto. After considering those briefs and the record herein, the Court will

GRANT Mr. Hans’s motion, awarding him $35,727.50 in fees and $3,183.51 in costs.

   I.        BACKGROUND

        Mr. Hans won an arbitration award of $267,960 against FBR Capital Markets & Co.

FBR petitioned this Court to vacate the award under the Federal Arbitration Act (FAA). ECF

No. 2. Mr. Hans opposed that petition and moved to compel the award under both the FAA and

the District of Columbia Revised Uniform Arbitration Act (DCRUAA). ECF Nos. 7 & 8. This

Court denied FBR’s petition and granted Mr. Hans’s motion. ECF No. 12. In doing so, the

Court stated that the arbitration panel’s “decision and award treads nowhere close to the manifest

disregard it must have exhibited in order for this Court to vacate its judgment,” and admonished

FBR that “it should not continue to use the courts to re-litigate disputes it has settled albeit not in
its favor through arbitration.” FBR Capital Mkts. & Co. v. Hans, ___ F. Supp. 2d ___, 2013 WL
5665015, at *4 (D.D.C. Oct. 18, 2013).

          Now, Mr. Hans seeks attorneys’ fees and costs for his victory. In his time log, there are

51.9 hours listed for work done to oppose FBR’s petition to vacate; 12.5 for the reply to FBR’s

opposition to Mr. Hans’s motion to compel; 3.1 for filing a notice of supplemental authority

about Oxford Health Plans LLC v. Sutter, 133 S. Ct. 2064 (2013), a recent FAA case; and 11.7

for the motion for attorneys’ fees. See ECF No. 16-2 at 6–8. Mr. Hans seeks $35,727.50 for that

time. Resp’t’s Mot. 9. In addition to fees, Mr. Hans also seeks $3,183.51 for the cost of

procuring hearing transcripts for his opposition brief and motion to compel. Id. at 9–10.

   II.       LEGAL STANDARD

          The FAA does not authorize attorneys’ fees. But under the D.C. Code, fees are

discretionary for the prevailing party in a DCRUAA case: “On application of a prevailing party

to a contested judicial proceeding under [the DCRUAA], the court may add reasonable attorney's

fees and other reasonable expenses . . . to a judgment confirming . . . an award. D.C. Code § 16-

4425(c).


   III.      ANALYSIS

          For the following reasons, the Court awards Mr. Hans the full fees and costs requested, or

$38,911.01.

          FBR argues that no hour Mr. Hans spent opposing its petition to vacate may count toward

attorneys’ fees because FBR brought the petition under the FAA, which does not allow

attorneys’ fees. Pet’r’s Opp’n 4–6. Instead, FBR asserts that Mr. Hans must rely on only hours

spent on his motion to compel, which he brought under the fees-allowing DCRUAA. Id. at 8.

FBR is half right. True, Mr. Hans may get fees for only those hours related to the motion to


                                                   2
compel, but that does not mean that the hours spent on the opposition brief do not count. In fact,

the two briefs presented identical facts and arguments. So each minute Mr. Hans worked on his

opposition brief, he was also working on his motion to compel.

       FBR applies the same logic to Mr. Hans’s work on the notice of supplemental authority,

claiming that those hours should not count because the new authority dealt solely with the FAA.

Id. at 9–10. But courts in this circuit regularly look to FAA cases to interpret the DCRUAA.

See, e.g., Masurovsky v. Green, 687 A.2d 198, 204 (D.C. Cir. 1996) (“Interpretations of the

[FAA] are persuasive authority for interpreting the identical provisions of the [DCAA].”). So

Oxford Health Plans is relevant, and Mr. Hans should get fees for his work on bringing it to the

Court’s attention.

       FBR argues further that Mr. Hans should not get fees under the DCRUAA because they

are discretionary and Mr. Hans has not given any reason to grant them. Pet’r’s Opp’n 7–8. To

the contrary, it is FBR who has not given a compelling reason to withhold them. FBR argues

that fees “should only be issued because of ‘the losing party’s unjustified refusal to comply with

the [arbitration] award.” Id. at 7 (quoting Cathedral Ave. Coop., Inc. v. Carter, 947 A.2d 1143,

1158–59 (D.C. Cir. 2008)). First, the DCAA did not apply to that case. Cathedral, 947 A.2d at

1158–59. Second, the Maryland case Cathedral cited for that quotation also did not involve the

DCAA. Blitz v. Beth Isaac Adas Israel Congregation, 720 A.2d 912 (Md. 1998). Third, Blitz

itself did not turn on whether a refusal to comply was justified, but rather on whether the

statutory term “disbursements” included attorneys’ fees. Id. at 918–19. In any event, given Mr.

Hans’s clear victory on its motion to compel and this Court’s pointed language about FBR’s

petition to vacate, FBR v. Hans, 2013 WL 5665015, at *4, one could argue that FBR’s refusal to

comply was indeed unjustified. But the Court need not answer that question to resolve this



                                                 3
dispute. After all, Mr. Hans’s proffered reason for granting him fees is plenty compelling: “Hans

won the arbitration award fair and square.” Resp’t’s Reply 3.

         FBR attacks two entries, totaling 1.2 hours, as impermissibly duplicative, and urges the

Court to eliminate them from fees. Pet’r’s Opp’n 11. The Court will not do so. Neither entry is

problematic enough for a penalty; nor is any other in the time log. See ECF 16-2 at 6–8.

         Finally, FBR argues that Mr. Hans should not recover the cost of the transcripts. As FBR

grounds its argument once again on the distinction between hours spent on the FAA-based

opposition and those spent on the DCRUAA-based motion, id. at 11–12, the Court will award

Mr. Hans the cost.

   IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS Mr. Hans’s motion for attorneys’ fees and

costs, and awards him $38,911.01.

         A separate Order consistent with this Opinion shall issue on this date.
         Signed by Royce C. Lamberth, U.S. District Judge, on January 22, 2014.




                                                  4